            Case 2:19-cv-00445-SMD Document 1 Filed 06/24/19 Page 1 of 8




                          UNITED STATES DISTRICT COURi'.E 0.E.W.ED
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION   ZOO ii.iN 214 A II: 01


PENSION BENEFIT GUARANTY
CORPORATION,
A United States Governrnent Agency
1200 K Street, N.W.
Washington, D.C. 20005,

       Plaintiff,
                                                            Civi
               v.                                           No.     !iP-ai-445
Community Action Agency of Central Alabama
As Plan Administrator ofthe Community Action
Agency of Central Alabama Defined Benefit
Pension Plan
504 Autauga Street
Wetumpka, AL 36092

       Defendant.


       COMPLAINT OF THE PENSION BENEFIT GUARANTY CORPORATION

       Plaintiff Pension Benefit Guaranty Corporation('PBGC")files this Complaint against the

Defendant, Community Action Agency of Central Alabama, Inc.("CAACA"), as the

administrator ofthe Community Action Agency of Central Alabama Defined Benefit Pension

Plan ("Plain, and states:

       1.      This action arises under Title IV ofthe Employee Retirement Income Security Act

of 1974, as amended, 29 U.S'.C. §§ 1301-1461 (2012 & Supp. V 2017)("ERISA").

       2.      PBGC brings this action, pursuant to 29 U.S.C. §§ 1342(c) and 1348, requesting

that this Court issue a decree (i) terminating the Plan;(ii) appointing PBGC as the statutory

trustee ofthe Plan,(iii) establishing September 30, 2017, as the termination date ofthe Plan, and
                                                 1
            Case 2:19-cv-00445-SMD Document 1 Filed 06/24/19 Page 2 of 8




(iv) ordering CAACA,and any other person or entity having possession, custody, or control of

any records, assets, or other property of the Plan or any documents needed to determine benefits

payable under the Plan, to transfer, convey, and deliver all such items to PBGC. Upon

termination and trusteeship of the underfunded Plan by PBGC,PBGC will use its insurance funds

to pay pension benefits to the Plan's participants, subject to ERISA's statutory limits.

                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. §§ 1303(e)(3), 1342(f).

       4.      Venue is proper in this district pursuant to 29 U.S.C. §§ 1303(e)(2), 1342(g).

                                            PARTIES

       5.      PBGC is the federal agency and wholly owned United States government

corporation established pursuant to 29 U.S.C. § 1302(a) to administer the pension plan

termination insurance program created by Title IV of ERISA. When an underfunded pension plan

covered under Title IV terminates, PBGC pays statutorily guaranteed pension benefits to retired

employees who participate in the pension plan. See 29 U.S.C. §§ 1321, 1322. PBGC has its

principal place of business at 1200 K Street, N.W., Washington, D.C. 20005.

       6.      CAACA was a nonprofit corporation established under the laws of Alabama.

CAACA conducted business at 504 Autauga Street, Wetumpka, AL 36092.

       7.      CAACA is the Plan's sponsor and administrator ("Plan Administrator") within the

meaning of29 U.S.C. §§ 1002(16) and 1301(a)(1).
             Case 2:19-cv-00445-SMD Document 1 Filed 06/24/19 Page 3 of 8




                                STATUTORY BACKGROUND

       8.      PBGC may institute proceedings to terminate a defined benefit pension plan

whenever it determines that the plan has not met the minimum funding standards required by the

Internal Revenue Code or that the plan will be unable to pay benefits when due. 29 U.S.C.

§ 1342(a)(1),(2).

       9.      PBGC may institute proceedings to terminate a defined benefit pension plan

whenever it determines that termination is necessary to protect the interests of the participants. 29

U.S.C. § 1342(c).

       10.      After determining that a pension plan should be terminated and notifying its plan

administrator of such deterrnination, PBGC may "apply to the appropriate United States district

court for a decree adjudicating that the plan must be terminated in order to protect the interests of

the participants or to avoid any unreasonable deterioration ofthe financial condition of the plan or

any unreasonable increase in the liability ofthe[PBGC insurance] fund." 29 U.S.C. § 1342(c).

Alternatively, PBGC and the plan administrator may enter into an agreement to terminate the

plan. Id.

       11.      When an underfunded defined benefit pension plan terminates,PBGC typically

becomes statutory trustee of the plan and; subject to certain statutory limitations, uses PBGC's

insurance funds to pay the plan's unfunded benefits. See 29 U.S.C. § 1322.

       12.      The termination date of a pension plan is either agreed upon by PBGC and the plan

administrator or, in the absence of an agreement, established by the district court. 29 U.S.C. §

1348(a)(4).




                                                  3
              Case 2:19-cv-00445-SMD Document 1 Filed 06/24/19 Page 4 of 8




       13.      Upon issuing a termination decree under 29 U.S.C. § 1342(c), the district court

must appoint and authorize a trustee to terrninate the pension plan in accordance with Title IV of

ERISA. 29 U.S.C. § 1342(b),(c). PBGC may request its appointment as trustee in any case. 29

U.S.C. § 1342(b)(1).

                                  FACTUAL BACKGROUND

       14.      CAACA established the Plan, effective October 1, 1997, to provide pension

benefits to its employees.

       15.      The Plan is a defined benefit pension plan covered by Title IV of ERISA. See 29

U.S.C. §§ 1002(35), 1321(a). The Plan has a total of 251 participants.

       16.      On or ahout September 30, 2017; CAACA ceased operations and terminated

substantially all of its employees. On or about June 25, 2018, CAACA filed a voluntary Chapter

7 bankruptcy petition in the United States Bankruptcy Court for the Middle District of Alabama.

On February 6,2019,the bankruptcy case closed.

       17.      Because CAACA liquidated in the Chapter 7 bankruptcy proceeding, the Plan is

abandoned.

        18.     PBGC estimates that the Plan is underfunded, with benefit liabilities of $8,843,555

and only $5,072,505 in assets. Absent the relief sought herein, the Plan does not have a sponsor

to provide funding and does not have an administrator to manage assets and to continue to pay

benefits to the participants.

        19.     On December 11, 2018, CAACA's bankruptcy counsel informed PBGC that

CAACA's bankruptcy representative, Elaine Pace, declined to execute an agreement with PBGC

("Agreemenr), which would terminate the Plan, appoint PBGC as the Plah,'s statutory trustee,

                                                 4
              Case 2:19-cv-00445-SMD Document 1 Filed 06/24/19 Page 5 of 8




and establish the Plan's effective tennination date as September 30,2017; rather Ms. Pace

referred PBGC to Bill Gillespie, Jr. to execute the Agreement.

        20.     Upon inforrnation and belief, Bill Gillespie, Jr. is the last known Chairrnan ofthe

Board of Directors for CAACA.

        21.     Therefore, on January 25,2019, pursuant to 29 U.S.C. § 1342,PBGC sent to

CAACA c/o Bill Gillespie, Jr., the Chairrnan ofthe Board of Directors for CAACA,a notice of

PBGC's determination("Notice of Determination")that the Plan has not met the minimum

funding standards required under 26 U.S.C. §§ 412 and 430, that the Plan will be unable to pay

benefits when due, and that the Plan must be terminated in order to protect the interests ofthe

Plan's participants. The Notice of Determination also states PBGC's intention to seek Plan

terrnination, appointment ofPBGC as statutory trustee ofthe Plan, and establishment of

September 30,2017, as the effective date ofthe Plan's termination.

        22.     On February 7, 2019, upon receipt of the Notice of Determination, Mr. Gillespie,

through counsel, declined to execute the Agreement terminating the Plan, appointing PBGC as

statutory trustee, and establishing September 30,2017, as the Plan's effective tennination date.

Copies ofthe Notice of Deterrnination, the Agreement, and the cover letter are attached as Exhibit

A,which is incorporated herein by reference.

        23.     In addition, on February 7, 2019, CAACA's chapter 7 bankruptcy trustee, Carly

Wilkins, also declined to execute the Agreement terminating the Plan, appointing PBGC as the

Plan's statutory trustee, and establishing September 30, 2017, as the Plan's effective tennination

date.




                                                  5
             Case 2:19-cv-00445-SMD Document 1 Filed 06/24/19 Page 6 of 8




                                              COUNT I

       24.       PBGC realleges and incorporates by reference paragraphs 1 through 23.

       25.       After PBGC determines that a pension plan covered by Title IV of ERISA should

tenninate, ERISA authorizes the agency to apply to a United States district court for a decree

adjudicatinithat the pension plan muSt be terrninated to protect participants' interests. 29 U.S.C.

§ 1342(a),(c).

       26.       PBGC has determined under 29 U.S.C. § 1342(a)(1),(2), that the Plan should

terminate. As mentioned above,PBGC issued to CAACA c/o CAACA's Chairman ofthe Board

of Directors the Notice of Determination that the Plan has not met the minimum funding

standards, will be unable to pay benefits when due as a result of underfunding and abandonment,

and rnust be terminated to protect the interests ofthe Plan's participants.

       27.       Accordingly, this Court may issue a decree terminating the Plan.

                                             COUNT II

       28.       PBGC realleges and incorporates by reference paragraphs 1 through 27.

       29.       Upon issuing a termination decree under 29 U.S.C. § 1342(c), a United States

district court must appoint a trustee ofthe terminated pension plan, which, upon application, may

be PBGC. 29 U.S.C. § 1342(b)(1).

       30.       PBGC is willing and able to serve as statutory trustee ofthe Plan.

                                             COUNT III

       31.       PBGC realleges and incorporates by reference paragraphs 1 through 30.




                                                  6
             Case 2:19-cv-00445-SMD Document 1 Filed 06/24/19 Page 7 of 8




       32.     A pension plan's termination date (`Plan Termination Date")is either the date

agreed upon by PBGC and the plan administrator, or, in the absence ofsuch an agreement, the

date established by the district court. 29 U.S.C. § 1348(a)(3),(4).

       33.     The Plan Administrator is CAACA,but no one is willing to act on CAACA's

behalf and execute the Agreement with PBGC to establish the Plan Termination Date.

       34.     Because an agreement between PBGC and the Plan Administrator has proven to be

not possible, the Plan Termination Date will be the date established by this Court.

       35.     The Plan Terrnination Date of September 30, 2017, is appropriate because, as of

this date, CAACA had ceased operations. Thus,Plan participants' expectations that the Plan

would continue ceased as of September 30, 2017.

       36.     The Court should establish September 30, 2017, as the Plan Termination Date.

                                               COUNTIV

       37.     PBGC realleges and incorporates by reference paragraphs 1 through 36.

       38.     Under 29 U.S.C. § 1342(d), a court-appointed trustee is authorized, among other

things, to pay plan benefits and manage plan assets in accordance with Title IV of ERISA.

       39.     To carry out its statutory duties with respect to the Plan, the court-appointed

trustee rnust receive all Plan assets and all documents relating to:(1)the Plan;(2)the Plan

participants; and(3)the Plan assets.

       40.     The Court should order the transfer to PBGC of all of the Plan's assets and

documents, wherever located, as an incident of appointing PBGC as statutory trustee of the Plan.

       WHEREFORE,PBGC respectfully requests that the Court grant judgment on all counts

and issue a decree for the following relief:
          Case 2:19-cv-00445-SMD Document 1 Filed 06/24/19 Page 8 of 8




              1.       Adjudicate that the Plan is terminated pursuant to 29 U.S.C. § 1342(c);

             2.        Appoint PBGC as statutory trustee of the Plan pursuant to 29 U.S.C.

                       § 1342(c);

             3.        Establish September 30, 2017, as the Plan Termination Date pursuant to 29

                       U.S.C. § 1348(a);

             4.        Order CAACA and all other persons or entities having possession, custody,

                       or control of any records, assets, or other property of the Plan or any

                       documents required to determine Plan benefits, to transfer,- convey, and

                       deliver all such items to PBGC;and

             5.        Grant any and all other relief this Court deems just and proper.



Dated: June 21, 2019                  Res ectfully ubmitte ,


                                      DANIEL ROBERTSON
                                      Florida Bar Number: 1010844
                                      MELISSA NGO
                                      VA Bar Number: 87854
                                      Attorneys for Plaintiff
                                      JUDITH STARR
                                      General Counsel
                                      CHARLES FINKE
                                      Deputy General Counsel
                                      ANDREA WONG
                                      Assistant General Counsel
                                      PENSION BENEFIT GUARANTY CORPORATION
                                      Office of the General Counsel
                                      1200 K Street, N.W.
                                      Washington, D.C. 20005
z                                     Telephone:(202)229-6573
                                      Fax:(202)326-4112
                                      Emails: Robertson.Daniel@pbgc.gov;
                                      Ngo.Melissa@pbgc.gov; and efile@pbgc.gov
                                                  8
